977 F.2d 574
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of AMERICA, Plaintiff-Appellee,v.Kenneth Lorenzo LONG, Defendant-Appellant.
No. 91-5364.
United States Court of Appeals,Fourth Circuit.
Submitted:  July 30, 1992Decided:  October 16, 1992

Appeal from the United States District Court for the Middle District of North Carolina, at Winston-Salem.  Frank W. Bullock, Jr., District Judge.  (CR-91-51-WS)
J. Bradley Purcell, STERN, GRAHAM & KLEPFER, Greensboro, North Carolina, for Appellant.
Robert H. Edmunds, Jr., United States Attorney, Sandra J. Hairston, Assistant United States Attorney, Greensboro, North Carolina, for Appellee.
M.D.N.C.
Affirmed.
Before WILKINS, NIEMEYER, and HAMILTON, Circuit Judges.
PER CURIAM:

OPINION

1
Kenneth Lorenzo Long appeals from the final judgment and sentence entered by the district court following his conviction under 18 U.S.C. §§ 2, 2113(a) (1988).  Counsel has filed a brief in accordance with  Anders v. California, 386 U.S. 738 (1967), raising an issue concerning the sentence, but concluding that the appeal is without merit.  Long was notified of his right to file a supplemental brief raising any additional issues he wished considered, but he has failed to do so.  We affirm.


2
Long contends that he was improperly classified as a career offender under United States Sentencing Commission, Guidelines Manual, § 4B1.1 (Nov. 1990).  The presentence report reveals that all of the prerequisites for imposition of the career offender enhancement were met in this case.  Long did not challenge these factual findings in the district court, nor does he do so on appeal.  This claim is without merit.


3
As required by Anders, we have independently reviewed the entire record and all pertinent documents.  We have considered all arguable issues presented by this record and conclude that there are no nonfrivolous grounds for appeal.  Accordingly, we affirm the conviction and the sentence imposed.


4
Pursuant to the plan adopted by the Fourth Circuit Judicial Council in implementation of the Criminal Justice Act of 1964 (18 U.S.C. § 3006A (1988)), this Court requires that counsel inform his client, in writing, of his right to petition the Supreme Court for further review.  If requested by his client to do so, counsel should prepare a timely petition for a writ of certiorari.


5
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED